Citation Nr: 9933309	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-00 146	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for a gastrointestinal 
(digestive) disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to March 
1988.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1997, at which time it was 
REMANDED for additional development.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  The record contains medical evidence showing the 
existence of a current bilateral pes planus disability; 
evidence tending to show the aggravation of the disability in 
service, and additional evidence tending to show a nexus to 
service.

2.  The record contains evidence, which tends to show the 
incurrence of a gastrointestinal disability during service, 
the presence of a current disability, and continuity of 
symptomatology for many years.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral pes planus is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for entitlement to service connection for a 
gastrointestinal disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service medical records reveal that on entrance examination, 
the veteran had pes planus and that he was treated for a foot 
disorder during service.  Recent medical evidence shows that 
the veteran continues to have bilateral pes planus.  A review 
of the medical evidence contained in the claims file shows 
that various medical evaluators have declined or been unable 
for various reasons to rule out aggravation of the disorder 
during service.  

Thus, this factual pattern presents a classic portrait of a 
claim which is well grounded, but which is not well-supported 
enough to support a grant as it currently stands and 
therefore requires further development.  There is medical 
evidence showing the existence of a current disability; there 
is weaker evidence tending to show the aggravation of the 
disability in service and additional evidence tending to show 
a nexus to service.  The Board therefore concludes that the 
claim for entitlement to service connection for pes planus is 
well grounded.

Similarly, the Board concludes that the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disorder is well grounded.  The medical evidence of record, 
including a statement from the veteran's treating physician 
shows that the veteran currently suffers from 
gastroesophageal reflux disease and has had the disease for 
many years.  During the hearing on appeal, the veteran 
testified under oath that he was treated for heartburn 
several times during service.  The Board notes that in 
analyzing whether a claim for VA benefits is well grounded, 
the credibility of the veteran's testimony and evidence 
presented is presumed unless the evidence is inherently 
incredible or the matter is beyond the competence of the 
party so testifying.  King v. Brown, 5 Vet. App. 19 (1993).  

Thus, the record contains evidence, which must be presumed 
credible at this stage in the analysis of the veteran's 
claim, which tends to show the incurrence of a 
gastrointestinal disability during service, the presence of a 
current disability, and continuity of symptomatology for many 
years.  The Board therefore holds that the claim for 
entitlement to service connection for a gastrointestinal 
disability is well grounded.


ORDER

The claims for entitlement to service connection for a 
bilateral foot disorder and a gastrointestinal (digestive) 
disorder are well grounded.


REMAND

At the time of the Board's prior remand in September 1997, it 
was requested that the appropriate examiner provide an 
opinion as to whether the veteran's pes planus underwent an 
increase in severity during his period of active military 
service, and, if so, whether such increase was due to the 
"natural progress" of the disease.  It was further 
requested that the examiner express an opinion as to whether 
any left great toe disorder, if present, was in some way 
related to the veteran's active service.  Finally, it was 
requested that the appropriate examiner render an opinion as 
to whether any identified gastrointestinal disorder was 
related to the veteran's active service.

In response to the Board's remand, the veteran, in 1998, was 
afforded Department of Veterans Affairs (VA) examinations of 
his feet and gastrointestinal system.  Those examinations, 
however, failed to provide the requested opinions regarding 
the nature and etiology of the disabilities in question, and 
were therefore deemed inadequate.  The veteran was 
subsequently scheduled for additional examinations to remedy 
this deficiency, but failed to report for those examinations, 
allegedly because the scheduling letters failed to include 
his apartment number.  

In that regard, a review of the record discloses that, while 
the scheduling letters appear to include the veteran's 
correct address, they do not, in fact, include his apartment 
number ([redacted]).  Conceivably, they may not have been received 
by the veteran, which may well explain his failure to report 
for the requested examinations.  Moreover, where a case has 
previously been remanded for additional development, there is 
conferred as a matter of law the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

We note that the previous remand also requested that the RO 
obtain private medical records which the veteran had 
previously identified as supportive of his claim.  When the 
RO wrote to the veteran, requesting authorization to obtain 
copies of these records, he did not respond.  If the veteran 
desires to have these records considered in the adjudication 
of his claims, he is hereby notified that he should provide 
the authorization previously requested.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

Once a well grounded claim has been presented, the 
credibility of the evidence presented is no longer presumed, 
and adjudicators have a responsibility to evaluate the 
credibility and the probative weight of all the evidence for 
and against the claim.  King, supra.  Upon remand, therefore, 
the RO will have to perform an explicit weighing of the 
probative value of each pertinent piece of evidence both for 
and against the veteran's claim.  

Accordingly, in light of the aforementioned, the case is, 
once again, REMANDED for the following actions:

1. The RO should again schedule the 
veteran (by mail at his current 
address of [redacted], 
[redacted]) 
for examinations by appropriate 
medical specialists in order to more 
accurately determine the exact nature 
and etiology of his pes planus, left 
great toe, and gastrointestinal 
disorders.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following 
completion of the examination(s), the 
appropriate examiner should 
specifically comment as to whether the 
veteran's pes planus underwent a 
clinically-identifiable increase in 
severity during active service, and, 
if so, whether such increase was, in 
fact, due to the natural progress of 
the disability.  The appropriate 
examiner should additionally express 
an opinion as to whether any noted 
left great toe disorder is related to 
the veteran's active military service.  
Finally, the appropriate examiner 
should express an opinion as to 
whether any identified 
gastrointestinal disability is in some 
way related to the veteran's active 
service.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

2. The Regional Office (RO) should then 
review the claims file to ensure that 
all of the requested development has 
been completed.  In particular, the RO 
should review the requested 
examination report(s) and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should take corrective action.

Should the benefits sought on appeal not be granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


